 Case 3:19-cv-00575-C Document 176 Filed 06/22/20                     Page 1 of 2 PageID 2850



                          IN THE LTNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


SECURITIES AND EXCHANGE                              )
COMMISSION,                                          )
                                                     )
                        Plaintifi                    )
                                                     )
                                                     )
                                                     )
WILLIAM NEIL "DOC" GALLAGHER,                        )
GALLAGHER FINANCIAL GROUP, INC.                      )
and W. NEIL GALLAGHER, Ph.D.                         )
AGENCY, INC.,                                        )
                                                     )
                        Defendants.                  )   Civil Action No. 3:19-CV-0575-C


                                                 ORDER

          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge, dated      April 9,2020, therein advising the Court regarding claims filed in

the receivership and certain objections to the Receiver's recommendations regarding those

claims.

          On April 23,2020, the Receiver filed a Notice of Claimants' Objections to the Magistrate

Judge's April 9,2020 Findings, Conclusions, and Recommendation. The Court has reviewed the

Findings, Conclusions, and Recommendation, along with the Claimants' Objections (from three

claimants) as set forth in the Receiver's Notice. The Court specifically finds that the Objection

by Claimant: (1) Canoll Plunk should be OVERRULED because it would otherwise be

inequitable to other investors to not include the payment made on Plunk's behalfas benefitting

Plunk; (2) Karen Lucchesi should be OVERRULED for lack of sufficient evidence ofthe

alleged cash investments and for lack of timeliness; and (3) Svetlin Milov Burgudzhiev should be
 Case 3:19-cv-00575-C Document 176 Filed 06/22/20                     Page 2 of 2 PageID 2851



OVERRULED because the claim is more properly characterized            as a   creditor claim and not as

an investor claim.

         It is therefore ORDERED that the Findings, Conclusions, and Recommendation are

hereby   ADOPTED     as the   findings and conclusions ofthe Court.

         IT IS FURTHER ORDERED that this Order shall also be considered a Final Claims

Order that adopts the Magistrate Judge's Findings, Conclusions, and Recommendation. The

Final Revised Claim Summary Reports included as Exhibits 3-B, 3-C, and 3-D in the Appendix

attached to the Receiver's Notice of Claimants' Objections, filed     April 23,2020, and which

incorporates the Receiver's claims recommendations as to each claimant listed therein, shall be

considered as ATTACHED 1orhisSder.

         SO ORDERED      tnis   )2    aay   of June,2020.




                                                t/
                                                   A       R. C       GS
                                                 SENIOR           TED STA      S    STzuCT JUDGE




                                                       2
